                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

CONTINENTAL 332 FUND, LLC,
CONTINENTAL 298 FUND LLC,
CONTINENTAL 306 FUND LLC,
CONTINENTAL 326 FUND LLC,
CONTINENTAL 347 FUND LLC,
CONTINENTAL 355 FUND LLC,
CONTINENTAL 342 FUND LLC,
CONTINENTAL 245 FUND LLC and
KMM CONSTRUCTION OF FLORIDA,
LLC,

              Plaintiffs,

v.                                                Case No.: 2:17-cv-41-FtM-38MRM

DAVID ALBERTELLI, ALBERTELLI
CONSTRUCTION INC.,
WESTCORE CONSTRUCTION,
LLC, NATIONAL FRAMING, LLC,
MFDC, LLC, TEAM CCR, LLC,
BROOK KOZLOWSKI, JOHN
SALAT, KEVIN BURKE, KERRY
HELTZEL, AMY BUTLER, US
CONSTRUCTION TRUST,
FOUNDATION MANAGEMENT,
LLC, KMM CONSTRUCTION, LLC,
GEORGE ALBERTELLI, GREGORY
HILZ and GREAT AMERICAN
INSURANCE COMPANY,

             Defendants.
                                         /

                                OPINION AND ORDER1


1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
      Before the Court are three motions to dismiss Albertelli Construction Inc.’s Fourth

Amended Counterclaim and Third-Party Complaint, filed by Angelo Eguizabal (Doc. 298),

Continental Properties Company, Inc. (Doc. 303), and four Counter-Defendants2 (Doc.

302) and Counter-Plaintiff Albertelli Construction, Inc. (ACI)’s responses (Doc. 326; Doc.

327; Doc. 328).

                                      Background

      This case is a tangle of claims arising from apartment construction projects around

the country. Broadly speaking, the owners of the projects sued some of its contractors

and subcontractors for conducting a fraudulent scheme to siphon off millions of dollars.

Some of those contractors and subcontractors have countersued for nonpayment, and

ACI filed third-party claims against Eguizabal and Continental Properties. The Court has

summarized the facts according to Plaintiffs in previous orders. In this Order, the Court

will focus on the facts presented by ACI in its Fourth Amended Counterclaim and Third-

Party Complaint, which the Court must take as true in deciding the Motions. See Chandler

v. Sec’y Fla. Dep’t of Transp., 695 F.3d 1194, 1198-99 (11th Cir. 2012).

      Continental Properties owns and manages the Funds, who in turn each own an

apartment complex. ACI was the general contractor for each of the Funds’ complexes.

And Eguizabal was Continental Properties’ Vice President of Construction from 2007 to

2017. In its Fourth Amended Counterclaim and Third-Party Complaint, ACI asserts




Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
2 Continental 332 Fund LLC (Six Mile Fund), Continental 298 Fund LLC (Savage Fund),

Continental 306 Fund (New Braunfels Fund), and Continental 326 Fund (Rochester Fund)
(collectively, the Funds).



                                            2
nineteen counts, and the Movants here seek dismissal of thirteen of them under Federal

Rules of Civil Procedure 12(b)(6) and 9(b).

                                       Legal Standard

       When deciding a motion to dismiss under Rule 12(b)(6), a court must accept as

true all well-pleaded facts and draw all reasonable inferences in the light most favorable

to the non-moving party. “To survive a motion to dismiss, the plaintiff’s pleading must

contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted); Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 553 (2007). A claim is facially plausible when the Court can

draw a reasonable inference from the facts pled that the opposing party is liable for the

alleged misconduct. See Iqbal, 556 U.S. at 678. But “[f]actual allegations that are merely

consistent with a defendant’s liability fall short of being facially plausible.” Chaparro v.

Carnival Corp., 693 F.3d 1333, 1337 (11th Cir. 2012) (internal quotation marks and

citations omitted). Thus, the Court engages in a twostep approach: “When there are well-

pleaded factual allegations, a court should assume their veracity and then determine

whether they plausibly give rise to an entitlement to relief.” Iqbal, 556 U.S. at 679.

       Claims alleging fraud must also state (1) precisely what statement was made; (2)

the time and place of each statement and who made it; (3) the content of each statement

and how it misled the plaintiff; and (4) what the defendant gained from the fraud.

Graveling v. Castle Mortg. Co., 631 F. App’x 690, 694 (11th Cir. 2015).

                                         Discussion

       The overlapping Motions present arguments that fall into six categories: (1) ACI

lacks standing under the Florida Deceptive and Unfair Trade Practices Act (FDUTPA); (2)




                                               3
ACI’s tort and equity claims are barred by express contracts; (3) ACI’s fraud-in-

inducement claims were not properly pled; (4) ACI’s RICO claims are barred by in pari

delicto and (5) the statute of limitations; and (6) the facts pled do not support ACI’s RICO

claims.

       A. Standing under the FDUTPA

       In Count 3 of the Fourth Amended Counterclaim and Third-Party Complaint, ACI

claims that Continental Properties and the Six Mile Fund violated the FDUTPA by duping

ACI into performing extra work by surreptitiously replacing part of a contract. (Doc. 294

at 3, 12). During negotiations over a contract to construct the Six Mile apartment complex,

a Continental Properties employee swapped out the Contractor Clarifications submitted

by ACI for one that increased ACI’s scope of work. (Doc. 294 at 3). ACI did not discover

the deception until after it executed the contract. (Doc. 294 at 11). The parties disagree

whether ACI can bring a FDUTPA claim based on these facts.

       Continental Properties and the Six Mile Fund argue that a non-consumer can bring

a claim only if it alleges injury to consumers. (Doc. 302 at 8). ACI responds that the

Florida legislature eliminated the “consumer” requirement when it amended Fla. Stat. §

501.211(2) to replace “consumer” with “person.” (Doc. 326 at 5-6). When it comes to

interpreting the amended language, federal district courts in Florida are split between a

conservative view–extending “FDUTPA protection only to persons who were deceived

when buying or selling goods and services”–and the permissive view–extending

“FDUTPA protection to any person injured by a deceptive or unfair practice, regardless

of whether she sustained the injury in a sale or purchase.” Democratic Republic of the




                                             4
Congo v. Air Capital Group., LLC, 614 F. App’x 460, 468 (11th Cir. 2015) (declining to

resolve the split).

       The Court finds the permissive view to be correct. To start, the act states that its

provisions “shall be construed liberally” to promote its policy goals, which includes

protecting “the consuming public and legitimate business enterprises from those who

engage in unfair methods of competition, or unconscionable, deceptive, or unfair acts or

practices in the conduct of any trade or commerce.” Fla. Stat. § 501.202 (emphasis

added). The act describes “trade or commerce” as “the advertising, soliciting, providing,

offering, or distributing, whether by sale, rental, or otherwise, of any good or service, or

any property, whether tangible or intangible, or any other article, commodity, or thing of

value, wherever situated.” Fla. Stat. § 501.203(8). And “thing of value” includes “without

limitation, any moneys, donation, membership, credential, certificate, prize, award,

benefit, license, professional opportunity, or chance of winning.” Fla. Stat. § 501.203(9).

These provisions make clear that the Florida legislature did not intend to only protect

people who purchase something. In fact, even if FDUTPA protection were only available

to consumers, the act’s definition of the term shows that the legislature did not use the

term as a limitation: “’Consumer’ means an individual; child, by and through its parent or

legal guardian; business; firm; association; joint venture; partnership; estate; trust;

business trust; syndicate; fiduciary; corporation; any commercial entity, however

denominated; or any other group or combination.” Fla. Stat. § 501.203(7).

       Florida’s intermediate courts have also adopted the permissive view.            See

Vazquez v. Joseph Cory Holdings, LLC, No. 6:16-CV-1307-ORL-40TBS, 2016 WL

11221088, at *3 (M.D. Fla. Nov. 10, 2016) (citing Caribbean Cruise Line, Inc. v. Better




                                             5
Bus. Bureau of Palm Beach Cty., 169 So. 3d 164 (Fla. Dist. Ct. App. 2015), Bailey v. St.

Louis, 196 So. 3d 375 (Fla. Dist. Ct. App. 2016), and Off Lease Only, Inc. v. LeJeune

Auto Wholesale, Inc., 187 So. 3d 868 (Fla. Dist. Ct. App. 2016)). And “[a]bsent a clear

decision from the Florida Supreme Court on this issue, we are bound to follow decisions

of the state’s intermediate appellate courts unless there is some persuasive indication

that the highest court of the state would decide the issue differently.” Id. at *4 (quoting

Nunez v. Geico Gen. Ins. Co., 685 F.3d 1205, 1210 (11th Cir. 2012)). The Court thus

finds that standing under the FDUTPA does not require the involvement of a consumer,

consumer transaction, or consumer injury. A deceptive act during the negotiation of a

contract for professional services, as alleged here, is enough. The Movant’s standing

challenge fails.

       B. ACI’s Equity Claims

       In its Fourth Amended Counterclaim and Third-Party Complaint, ACI asserts

quantum meruit (Count 5), unjust enrichment (Counts 6, 9, 13, and 15), and an equitable

lien (Count 7). Continental Properties and the Funds argue that ACI’s acknowledgement

of express contracts bars it from asserting equity claims. (Doc. 302 at 8-13). ACI tacitly

acknowledges that these counts are inconsistent with its breach-of-contract claims but

argues that Federal Rule of Civil Procedure 8(d) permits pleading them in the alternative.

(Doc. 326 at 6-7).

              1. Quantum Meruit and Unjust Enrichment

       The apartment complexes at the core of ACI’s claims are in three states. Florida

law governs Counts 5-7, Minnesota law governs Counts 9, 10, and 13, and Texas law

governs Count 15. In all three states, there can be no recovery on implied contracts when




                                            6
an express contract covers the same subject matter. Corn v. Greco, 694 So. 2d 833,

834-35 (Fla. Dist. Ct. App. 1997); Fortune Prod. Co. v. Conoco, Inc., 52 S.W.3d 671, 684

(Tex. 2000); Caldas v. Affordable Granite & Stone, Inc., 820 N.W.2d 826, 838 (Minn.

2012). And parties in all three states may plead an implied contract in the alternative to

an express contract only when the existence of the express contract is in dispute. Mancini

Enter., Inc. v. Am. Exp. Co., 236 F.R.D. 695, 699 (S.D. Fla. 2006); Cooper v. Gates, No.

3:16-CV-2630-L, 2017 WL 3209452, at *4 (N.D. Tex. Mar. 7, 2017), report and

recommendation adopted, No. 3:16-CV-2630-L, 2017 WL 7512934 (N.D. Tex. Aug. 11,

2017); Nw. Airlines, Inc. v. Astraea Aviation Servs. Inc., 111 F.3d 1386, 1392 n.4 (8th Cir.

1997). But Texas law differs from Florida and Minnesota in one important respect: it bars

third-party beneficiaries of a contract from asserting implied-contract claims. Humana,

Inc. v. Shrader & Assocs., LLP, 584 B.R. 658, 686 (S.D. Tex. 2018) (citing ConocoPhillips

Co. v. Koopmann, 542 S.W.3d 643, 663-64 (Tex. App. 2016).

       All parties agree that ACI executed an express contract with each fund but not with

Continental Properties. And the implied contracts asserted by ACI cover the same

construction work covered by the express contracts. Each implied-contract claim seeks

payment for the same work at the heart of the corresponding breach-of-contract claim.

So Florida and Minnesota law bars ACI’s implied-contract claims against the Funds but

not against Continental Properties. Texas law, on the other hand, bars ACI’s implied-

contract claims against the Funds and third-party beneficiary Continental Properties. The

Court will thus dismiss Counts 5 and 6 as to the Six Mile Fund, Count 9 as to the Savage

Fund, Count 13 as to the Rochester Fund, and Count 15 as to the New Braunfels Fund

and Continental Properties.




                                             7
              2. Equitable Lien

       In Count 7, ACI seeks to impose an equitable lien on the Springs at Six Mile

Cypress apartment complex based on the Six Mile Fund’s and Continental Properties’

alleged fraud and to prevent unjust enrichment. (Doc. 294 at 16). In Florida, an equitable

lien cannot exist when the party claiming it has an adequate remedy at law. Garcia v.

Santa Maria Resort, Inc., 528 F. Supp. 2d 1283, 1297 (S.D. Fla. 2007). ACI does not

allege why its breach-of-contract claim against Six Mile Fund, owner of the Six Mile

complex, is inadequate. (Doc. 294 at 4). So Count 7 must be dismissed. See Buffalo

Tank Corp. v. Envtl. Control Equip., Inc., 544 So. 2d 1037, 1039 (Dist. Ct. App. Fla. 1989)

(holding that an equitable lien claim should be dismissed when the plaintiff failed to allege

the absence of an adequate remedy at law).

       C. ACI’s Fraud-in-the-Inducement Claims

       Counts 10 and 11 are based on misrepresentations made by Continental

Properties during the construction of the Springs at Egan Drive (the Savage Project) in

Scott County, Minnesota. ACI alleges that Continental Properties induced it to accept

Change Order 10 to the Savage Contract, which reduced ACI’s fee, by falsely stating that

the Savage Fund would secure government permits ACI required to finish the job.

Continental Properties and the Savage Fund did not obtain the permits, which frustrated

ACI’s ability to meet its deadlines. (Doc. 294 at 22-23). ACI seeks to either rescind

Change Order 10 or recover damages on a theory of fraud in the inducement.

       Continental Properties and the Savage Fund argue that Counts 10 and 11 are

barred by ACI’s breach-of-contract claim (Count 8). Count 8 charges the Savage Fund

with several breaches of the Savage Contract, including failure to “provide permits and




                                             8
design documents in a timely manner,” which “delayed ACI’s work and made it more

expensive to perform.” (Doc. 294 at 19). ACI never tries to differentiate Counts 10 and

11 from Count 8 but argues that it can still pursue all three counts. (Doc. 326 at 7-8).

       Continental Properties, the Savage Fund, and ACI all rely solely on Hanks v.

Hubbard Broad., Inc., 493 N.W.2d 302 (Ct. App. Minn. 1992).3 The Hanks court explains

that parties may not convert contract claims to tort claims, but “[e]xtra-contract damages

are recoverable when there is an independent tort.” Hanks, 493 N.W.2d at 307. “To

recover under theories of both contract and tort, a plaintiff must prove separate damages

for fraud and for breach.” Id. at 308. “The test is whether a relationship would exist which

would give rise to the legal duty without enforcement of the contract promise itself.” Id.

       ACI’s fraud claim is that Continental Properties lied when it said Savage Fund

would timely secure permits necessary for the project. But the Savage Fund’s obligation

to secure the permits is a basis for ACI’s breach-of-contract claim. Counts 10 and 11 are

thus not independent of Count 8, and Minnesota law limits ACI to remedies for breach of

contract. See AKA Distrib. Co. v. Whirlpool Corp., 137 F.3d 1083, 1086-87 (8th Cir.

1998). So Counts 10 and 11 will be dismissed, and the Court need not address the

remaining challenges to those claims.

       D. ACI’s RICO claims

       Counts 16-19 are based on two alleged conspiracies.              They first accuse

Continental Properties and Eguizabal of conspiring to enrich themselves by using mail

and wire communications to defraud ACI and other contractors. The scheme used false




3The Savage Fund also cites a Florida case, which the Court disregards because
Minnesota law controls this issue.



                                             9
promises to induce contractors to waive legitimate claims for change orders, forego rights

to compensation, and allow their compensation to be offset by liquidated damages. In

the second scheme, Eguizabal solicited bribes and kickbacks from ACI and other

contractors in exchange for contracts to build Continental Properties’ projects. The

proceeds of both schemes were reinvested into the conspiracies. (Doc. 294 at 33-37).

       Counts 16-19 charge Eguizabal and Continental Properties with violating 18

U.S.C. § 1962(a)-(d). Eguizabal and Continental Properties argue the RICO counts are

barred by in pari delicto and the statute of limitations, and that they fail to meet the

requirements of Federal Rules of Civil Procedure 9(b) and 12(b)(6). The Court will

dismiss Counts 16-19 because neither underlying conspiracy is actionable as pled: the

kickback scheme is barred by the statute of limitations, and the fraud scheme does not

satisfy Rule 9(b).

              1. The Kickback Conspiracy

       Continental Properties first awarded ACI with a construction project in 2011, and

the conspiracies started soon after. Between September 2011 and May 2012, Eguizabal

required ACI to pay him $77,800 and provide “private vacations, entertainment and other

items” to ensure Continental Properties would continue to pay ACI for its work. (Doc. 294

at 42). In April 2013, Eguizabal and ACI executed a Commission Sales Agreement, which

provided that ACI would pay Eguizabal a “commission” for each contract Continental

Properties awarded to ACI. (Doc. 294 at 43-44; Doc. 307). From November 2011 to

October 2015, ACI paid Eguizabal $1,065,623 in bribes and kickbacks. (Doc. 294 at 44).

By mid-2015, Eguizabal stopped funneling new Continental Properties contracts to ACI.

(Doc. 294 at 45). In April 2016, ACI stopped paying Eguizabal, who harassed ACI by




                                           10
interfering with its subcontractors.    Ultimately, ACI ceased work on its construction

projects because “Eguizabal and Continental choked it to financial death.” (Doc. 294 at

50).

       In a RICO case, the four-year statute of limitations begins to run when the plaintiff

discovers or should have discovered the injury, no matter when the pattern of

racketeering is discovered. Rotella v. Wood, 528 U.S. 549 (2000). The Eleventh Circuit’s

“separate accrual” rule “provides that if a new RICO predicate act gives rise to a new and

independent injury, the statute of limitations clock will start over for the damages caused

by the new act.” Lehman v. Lucom, 727 F.3d 1326, 1331 (11th Cir. 2013). An injury is

not “new and independent” when it is a continuation of an initial injury. Id. And a predicate

act is not “new” if it is “merely a reaffirmation of a previous act.” Id. ACI may recover for

new injuries discovered or discoverable after December 3, 2014, so long as the predicate

acts that caused the injuries were “new.” As ACI acknowledges, it cannot use the

“separate accrual” rule to revive claims based on predicate acts discovered outside the

limitations period. (Doc. 327 at 10).

       Eguizabal and Continental Properties argue that ACI’s RICO claims are barred by

the four-year statute of limitations, which they say began to run in 2011 when ACI started

doing business with Continental Properties and paid its first bribe to Eguizabal. (Doc. 298

at 13-14). The Fourth Amended Complaint indeed alleges that the kickback conspiracy

began in 2011. (Doc. 294 at 36). But ACI relies on the “separate accrual” rule to restart

the limitations clock with “at least one bribe (Doc. 294 at ¶ 233) and a multitude of other

predicate acts that occurred within the applicable statute of limitations (Id. at ¶¶ 238 –

252).” (Doc. 327 at 10). ACI paid its final bribe to Eguizabal in March 2016. And based




                                             11
on the cited paragraphs, these are the “other predicate acts” to which ACI refers:

Eguizabal and David Albertelli created contractors and subcontractors (e.g., Westcore)

to work on Continental Properties projects and false resumes and financial reports for the

new entities; Continental Properties awarded Westcore three contracts; ACI continued to

struggle to receive payment from Continental; Eguizabal continued to demand kickbacks;

ACI stopped paying the kickbacks; and Eguizabal interfered with ACI’s subcontractors.

(Doc. 294 at 42-45).

       ACI’s claims based on the kickback conspiracy first accrued when ACI learned that

Eguizabal would hinder its business with Continental Properties unless ACI paid him

bribes. ACI discovered the full extent of the scheme, at the very latest, when it executed

the Commission Sales Agreement on April 5, 2013. In that agreement, ACI promised to

pay kickbacks (called “commissions” in the contract) on all future Continental Properties

projects. So ACI cannot plausibly claim that it discovered a new injury each time it made

a payment to Eguizabal. The bribery payments were not sufficiently independent of the

Commission Sales Agreement to restart the civil RICO clock.

              2. The Conspiracy to Defraud Contractors

       Under RICO, fraudulent predicate acts must meet Rule 9(b)’s heightened pleading

threshold. Liquidation Comm’n of Banco Intercontinental, S.A. v. Renta, 530 F.3d 1339,

1355 (11th Cir. 2008). This normally means “a plaintiff must plead facts as to time, place,

and substance of the defendant’s alleged fraud, specifically the details of the defendant’s

allegedly fraudulent acts, when they occurred, and who engaged in them.” U.S. ex rel.

Atkins v. McInteer, 470 F.3d 1350, 1357 (11th Cir. 2006) (internal quotations omitted).

Eguizabal and Continental Properties argue that ACI’s allegations of mail fraud and wire




                                            12
fraud, the fraud scheme’s predicate acts, fall short of the Rule 9(b) standard. ACI did not

directly respond to this argument.

       The crux of the fraud conspiracy is that Continental induced contractors to forgo

payments for ongoing projects by falsely promising them future work. (Doc. 294 at 34-

35). ACI asserts mail fraud and wire fraud as the predicate acts. But it does not allege

the time, place, or substance of any fraudulent promises or who made them. Nor does

ACI state a time it was injured by this scheme. ACI gets closest in Paragraph 250 of its

Fourth Amended Counterclaim and Third-Party Complaint by alleging, “ACI continued to

struggle to receive sufficient payments from Continental to keep its projects moving

forward and continue to pay Eguizabal.” (Doc. 294 at 48). But Paragraph 250 is woefully

insufficient. Under RICO, at least two acts of racketeering activity are required to show a

pattern; ACI has not alleged with specificity even one fraudulent act. ACI’s RICO claims

thus cannot be predicated on the fraud conspiracy.

       Because both of ACI’s RICO theories fail, Counts 16-19 must be dismissed, and

the Movants’ remaining arguments are moot.

       Accordingly, it is now

       ORDERED:

       Third Party Defendant Angelo Eguizabal’s Motion to Dismiss (Doc. 298), Third

Party Defendant Continental Properties Company, Inc.’s Motion to Dismiss (Doc. 303),

and Counter-Defendants’ Motion to Dismiss (Doc. 302) are GRANTED in part and

DENIED in part.

       (1) Counts 5 and 6 are DISMISSED as to Continental 332 Fund, LLC (Six Mile

          Fund) but not as to Continental Properties Company, Inc.




                                            13
      (2) Count 9 is DISMISSED as to Continental 298 Fund, LLC (Savage Fund) but

         not as to Continental Properties Company, Inc.

      (3) Counts 10, 11, 15, 16, 17, 18, and 19 are DISMISSED.

      (4) Albertelli Construction, Inc. is ORDERED to file a Fifth Amended Complaint

         asserting only the surviving counts on or before May 20, 2019, and Third-Party

         Defendants and Counter Defendants shall file answers within fourteen (14)

         days thereafter.

      DONE and ORDERED in Fort Myers, Florida this 7th day of May, 2019.




Copies: All Parties of Record




                                         14
